       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 1 of 17




         IN THE UNITED STATES DISTRICT.CIWIM: ED
         FOR THE MIDDLE DISTRICT OF ALAIIWA
                  NORTHERN DIVISION            C3F     P "
                                       irt777:11
                                               :        1-,         --, L.' 1   C1
                                                                                 ;

KARLA NICOLE STREIT,                               '")                               -
       PLAINTIFF,
 VS.                                          CV NO.: 2:20-cv-00999
 MAX CREDIT UNION,
       DEFENDANT.                             JURY TRIAL DEMANDED

                                   COMPLAINT

   I. JURISDICTION
       1.    This action for injunctive relief and damages is brought pursuant to 28

U.S.C. §§ 1331, 1343(4), 2201, 2202, and 42 U.S.C. § 12101 et seq. This is a suit

authorized and instituted pursuant to the Americans with Disabilities Act,42 U.S.C.

§ 12101, et seq.(ADA).The jurisdiction ofthis Court is invoked to secure protection

for and to redress the deprivation of rights and Defendant's violation ofthe Act and

for injunctive relief and damages.

       2.    Plaintiff timely filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) within 180 days of the last

discriminatory act (Exhibit A). Plaintiff further filed this lawsuit within ninety (90)

days after receipt of the right-to-sue letter issued by the EEOC (Exhibit B).
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 2 of 17




  II. PARTIES

      3.     Plaintiff, Karla Nicole Streit, (hereinafter "Plaintiff') is currently a

resident of Apollo Beach,Hillsborough County,Florida, and performed work for the

Defendant in the counties composing the Middle District of Alabama during the

events ofthis case. Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action lies

in the Middle District, Northern Division.

      4.     Defendant Max Credit Union (hereinafter "Defendanf') is a company

registered and doing business in the State of Alabama and has sufficient minimum

contacts with the State ofAlabama that it is subject to service ofprocess in Alabama.

Defendant is an entity subject to suit under 28 U.S.C. § 1331 and 42 U.S.C. § 12101,

et seq. Defendant employed at least fifteen (15) persons during the current or

preceding calendar year. Therefore, this Court has personal jurisdiction over

Defendant.

 III. STATEMENT OF FACTS

      5.     Plaintiff hereby incorporates by reference each of the allegations

contained in paragraphs 1 through 4 above.

      6.     Plaintiff suffers from the physical impairment of Type I Diabetes and

related sensory impairments caused by Type I Diabetes.

      7.     Plaintiffs disability affects the major life activity related to the

functioning of Plaintiffs endocrine system.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 3 of 17



      8.     Due to Plaintiff s Type I Diabetes, Plaintiff s endocrine system does

not function in a manner similar to those in the general population.

      9.     Plaintiff has suffered from Type I Diabetes for approximately twenty

or more years.

      10.    Plaintiff also suffers from depression.

      11.    Defendant employs or employed Lisa Walker.

      12.    Defendant employed Walker as Plaintiffs supervisor.

      13.    During the course of Plaintiffs employment, Walker was aware of

Plaintiff s mental health issues.

      14.    Defendant employs or employed Scott Lindley.

      15.    Defendant employs or employed Scott Lindley as its ChiefInformation

Officer.

      16.    Walker and Lindley conducted Plaintiffs interview regarding possible

employment.

      17.    Defendant hired Plaintiff on or about February 11, 2019.

      18.    Prior to the commencement of her employment, Plaintiff made

Defendant aware of her Type I Diabetes diagnosis.

      19.    Defendant employed Plaintiff as System Analyst II.

      20.    Defendant paid Plaintiff a salary.

      21.    Plaintiff enrolled in Defendant's Health Insurance benefits plan.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 4 of 17



      22.   Upon infoimation and belief, Defendant's Health Insurance is a "self-

insurer program.

      23.   During Plaintiffs employment, physicians in Birmingham, Alabama

treated Plaintiffs Type I Diabetes.

      24.   Due to her healthcare needs, Plaintiff and her husband selected a

residence in Montevallo, Alabama, which is roughly equal distance between

Defendant's business location in Montgomery, Alabama and the medical providers

located in Birmingham, Alabama.

      25.   Upon hiring, Plaintiff disclosed her Type I Diabetes to Defendant,

including Walker, and requested the reasonable accommodation to work from home

on the days she needed to travel to Birmingham to see her physicians.

      26.   Until July 2019,Plaintiff worked from home without issue.

      27.   During July 2019,Plaintiffsuffered a diabetic episode that required out-

patient surgery.

      28.   The diabetic episode commenced on or about July 17,2019 and resulted

in diabetic retinopathy that damaged the blood vessel in Plaintiffs eye and caused a

temporary blindness that required surgery.

      29.   On July 19, 2019, Plaintiff notified Defendant's Human Resources

Department regarding the need for surgery.

      30.   Defendant employs or employed Erin Mayben.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 5 of 17




      31.    Defendant employs or employed Mayben as its BR Generalist.

      32.    Mayben stated no additional paperwork was needed for the absences

related to the surgery.

      33.    Plaintiff underwent surgery on July 25, 2019.

      34.     On August 5, 2019,Plaintiffs healthcare providers released Plaintiffto

return to work.

      35.    Plaintiff informed Walker of her healthcare needs and about her

surgery.

      36.     Upon Plaintiff s return from surgery, Walker began an increased

scrutiny of Plaintiff s job performance.

      37.     Defendant employs or employed Tara McDowell.

      38.    Defendant employs or employed McDowell in its Human Resources

Department.

      39.     On September 10, 2019,Plaintiff met with Tara McDowell.

      40.     During that meeting, McDowell commented about Plaintiffs absences

and she stated,"I didn't know ifthere was a health concern we should know about."

      41.    Plaintiff informed McDowell that she was a Type I Diabetic.

      42.    Plaintiff explained to McDowell about her above-mentioned surgery.

      43.    Plaintiff also explained that she worked from home on days she had

doctors' appointments in Birmingham.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 6 of 17



      44.    Plaintiff informed McDowell that following her surgery, Walker did

not want Plaintiff working from home.

      45.    Plaintiff also informed McDowell that Walker "remindee Plaintiffthat

after so many unscheduled sick days, Defendant would terminate Plaintiffs

employment and "there's nothing [Plaintiff] can do."

      46.    Defendant's attendance policy states that "8 or more unscheduled

absences within a 12-month period 'will result in termination.'"

      47.    McDowell informed Plaintiff that if there is a doctor's note, then the

absence is not considered "unscheduled."

      48.    Defendant's attendance policy provides that "when an associate is out

to care for a sick family member who is taken to the doctor as long as a doctor's note

is provided upon return."

      49.    Defendant's attendance policy provides that "consecutive days of

absence for the same problem will count as one occurrence."

      50.    Defendant does not have a written sick day policy for salaried

employees.

      51.    Defendant does not provide Plaintiff with a"bank" ofsick days that she

could manage or ration.

      52.    Plaintiff had accrued a total of6 "unscheduled absences."
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 7 of 17



      53.    Defendant's attendance policy provides that "Supervisors will consult

with associates regarding any unscheduled absence immediately after the associate's

return to work."

      54.    Defendant's attendance policy provides that "After four unscheduled

absences, within a 12-month period, . . . the Human Resources Department will

notify the associate's supervisor. A formal notice and statement offuture disciplinary

action, resulting from poor attendance, will be given to the associate for signature

and retention in the associate's personnel file."

      55.    Defendant did not provide Plaintiff with a formal notice and statement

of future disciplinary action for signature and retention in the Plaintiff s personnel

file after it determined that Plaintiff had four unscheduled absences.

      56.    Defendant's attendance policy provides that "After six unscheduled

absences, in a 12-month period, a notice will be provided for signature and retention

in the personnel file.

      57.    Defendant did not provide Plaintiff with a notice for signature and

retention in the personnel file after it determined that Plaintiff had six unscheduled

absences.

      58.    Defendant's attendance policy provides that "Upon the seventh

occurrence of unscheduled absence, during a 12-month period, a final notice will be

made to the supervisor for review with the associate."
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 8 of 17



      59.   Defendant did not provide Plaintiff with a final notice after it

determined that Plaintiff had seven unscheduled absences.

      60.   Defendant failed to provide Plaintiff with any formal notice for

signature and retention in Plaintiffs file in violation of Defendant's progressive

disciplinary policy in regard to absenteeism.

      61.   Defendant failed to provide Plaintiff with a final notice for signature

and retention in Plaintiffs file in violation of Defendant's progressive disciplinary

policy in regards to absenteeism.

      62.    On September 24, 2019, Plaintiff emailed Walker and McDowell and

stated in part that "[She had] expressed feeling discriminated against, bullied, and

punished due to [her] doctor appointments."

      63.    On September 25, 2019,Plaintiff met with Walker and McDowell.

      64.    McDowell stated that Plaintiff had           abused the reasonable

accommodation of working from home.

      65.   Plaintiff pointed out that there was no company policy about working

from home and suggested that Defendant create such a policy.

      66.   Immediately after making that statement, McDowell stated "At this

point, we wish to terminate your employment."

      67.   McDowell then stated that Plaintiff keeping her office door shut "as of

late" and "not feeling part ofthe team" was a problem.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 9 of 17




      68.    Walker stated that "[Plaintiff s] work performance was slipping."

      69.    Plaintiffs office door was shut because she was working intensively on

the "Elevate" project with a deadline to be completed on September 30, 2019.

      70.    Walker acknowledged that the deadline to complete the "Elevate"

project was five days away.

      71.    Walker mentioned that Plaintiff had not responded to a specific email.

      72.    Plaintiff did not recall ever seeing the email that Walker mentioned.

      73.    Walker then mentioned a project with Q2 regarding Defendant's

mortgage servicing that required a response from Beverly Shuffert prior to

completing the project.

      74.    Walker and McDowell provided Plaintiff with a severance agreement

which Plaintiff did not sign.

      75.    On September 25, 2019, Plaintiff emailed McDowell requesting a

specific reason for Plaintiffs teiniination for which there was no response.

      76.    Defendant employs or employed Kent McDurmont.

      77.    Defendant employs or employed McDurmont as a System Analyst II.

      78.    Walker supervises McDurmont's work.

      79.    Unless it is necessary for him to work onsite, McDurmont works from

home every day.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 10 of 17



 IV. COUNT ONE - Americans with Disabilities Act - Termination

      80.     Plaintiff adopts by reference each and every material averment

contained in paragraphs 1 through 79 above as if fully set forth herein.

      81.     Plaintiff suffers from the physical and/or sensory impairment of Type I

Diabetes.

      82.     Plaintiff s Type I Diabetes affects her such that the major life activities

of seeing and the functions of the endocrine system are significantly restricted as

compared to the average person in the general population.

      83.     Plaintiff takes insulin in order to manage her Type I Diabetes, hit such

medication does not prevent diabetic retinopathy, and does not prevent her from

being substantially limited as compared to the average person in the general

population.

      84.     Plaintiff has suffered from Type I Diabetes since approximately 1999.

      85.     Defendant hired Plaintiff on or about February 11, 2019.

      86.     Defendant employed Plaintiff as a Systems Analyst II.

      87.     Upon hiring, Plaintiff disclosed her Type I Diabetes to Defendant,

including Walker, and requested the reasonable accommodation to work from home

on the days she needed to travel to Birmingham to see her physicians.

      88.     Until July 2019, Plaintiff worked from home without issue.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 11 of 17



      89.    During July 2019,Plaintiffsuffered a diabetic episode that required out-

patient surgery.

      90.    The diabetic episode commenced on or about July 17,2019 and resulted

in diabetic retinopathy that damaged the blood vessel in Plaintiff s eye and caused a

temporary blindness that required surgery.

      91.    On July 19, 2019, Plaintiff notified Defendant's Human Resources

Department regarding the need for surgery.

      92.    Plaintiff was qualified for the position of Systems Analyst II with or

without a reasonable accommodation of her disability.

      93.    On September 10, 2019, Plaintiff met with Tara McDowell.

      94.   During that meeting, McDowell commented about Plaintiff s absences

and she stated,"I didn't know ifthere was a health concern we should know about."

      95.    Plaintiff informed McDowell that she was a Type I Diabetic.

      96.    Plaintiff explained to McDowell about her above-mentioned surgery.

      97.    Plaintiff also explained that she worked from home on days she had

doctors' appointments in Birmingham.

      98.   Plaintiff informed McDowell that following her surgery, Walker did

not want Plaintiff working from home.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 12 of 17



      99.    Plaintiff also informed McDowell that Walker"remindee Plaintiffthat

after so many unscheduled sick days, Defendant would terminate Plaintiffs

employment and "there's nothing [Plaintiff] can do."

      100. Defendant's attendance policy states that "8 or more unscheduled

absences within a 12-month period 'will result in termination.'"

      101. McDowell informed Plaintiff that if there is a doctor's note, then the

absence isn't considered "unscheduled."

      102. Plaintiff accrued a total of six (6)"unscheduled absences"

      103. Defendant does not have a written sick day policy for salaried

employees.

      104. Defendant does not provide Plaintiff with a"bank" ofsick days that she

could manage or ration.

      105. On September 24, 2019, Plaintiff emailed Walker and McDowell and

stated in part that "[She had] expressed feeling discriminated against, bullied, and

punished due to [her] doctor appointments."

      106. On September 25, 2019,Plaintiff met with Walker and McDowell.

      107. McDowell stated that Plaintiff had             abused the reasonable

accommodation of working from home.

      108. Plaintiff pointed out that there was no company policy about working

from home and suggested that Defendant create such a policy.
      Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 13 of 17



      109. Immediately after making that statement, McDowell stated "At this

point, we wish to terminate your employment."

      110. Defendant terminated Plaintiff s employment on September 25, 2019.

      111. Defendant was substantially motivated by Plaintiff s disability and

continuing need for healthcare in making the decision to terminate Plaintiffs

employment.

      112. Defendant employed at least one other Systems Analyst II that was

allowed to work from home.

      113. As a result of Defendant's violation of the ADA, Plaintiff has been

damaged, suffering loss of pay, benefits, and mental anguish.

  V. COUNT TWO — ADA — Retaliatory Termination.

      114. Plaintiff hereby incorporates by reference each of the allegations

contained in paragraphs 1 through 113 above.

      115. On September 10, 2019, Plaintiff met with Tara McDowell.

      116. During that meeting, McDowell commented about Plaintiff s absences

and she stated,"I didn't know ifthere was a health concem we should know about."

      117. Plaintiff informed McDowell that she was a Type I Diabetic.

      118. Plaintiff explained to McDowell about her above-mentioned surgery.

      119. Plaintiff also explained that she worked from home on days she had

doctors' appointments in Birmingham.
      Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 14 of 17



      120. Plaintiff informed McDowell that following her surgery, Walker did

not want Plaintiff working from home.

      121. Plaintiff also informed McDowell that Walker "remindee Plaintiffthat

after so many unscheduled sick days, Defendant would terminate Plaintiffs

employment and "there's nothing [Plaintiff] can do."

      122. Defendant's attendance policy states that "8 or more unscheduled

absences within a 12-month period 'will result in termination.'"

      123. McDowell informed Plaintiff that if there is a doctor's note, then the

absence isn't considered "unscheduled."

      124. Plaintiff accrued a total of six (6)"unscheduled absences"

      125. Defendant does not have a written sick day policy for salaried

employees.

      126. Defendant does not provide Plaintiff with a "baffle' ofsick days that she

could manage or ration.

      127. On September 24, 2019, Plaintiff emailed Walker and McDowell and

stated in part that "[She had] expressed feeling discriminated against, bullied, and

punished due to [her] doctor appointments."

      128. On September 25, 2019, Plaintiff met with Walker and McDowell.

      129. McDowell stated that Plaintiff had             abused the reasonable

accommodation of working from home.
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 15 of 17



      130. Plaintiff pointed out that there was no company policy about working

from home and suggested that Defendant create such a policy.

      131. Immediately after making that statement, McDowell stated "At this

point, we wish to terminate your employment."

      132. Defendant terminated Plaintiffs employment on September 25, 2019.

      133. In violation of the Americans with Disabilities Act, Defendant

terminated Plaintiff s employment, in whole or in part, because of Plaintiffs

disability and/or because she engaged in statutorily protected activity regarding the

exercise ofthe reasonable accommodation related to that disability.

      134. As a result ofDefendant's retaliatory termination decision,Plaintiff has

been damaged, suffering loss of pay, benefits, mental anguish.

 II. PRAYER FOR RELIEF

      WHEREFORE,Plaintiff respectfully prays for the following relief:

      A.      Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting in concert with the

Defendant and at the Defendant's request from continuing to violate the terms ofthe

Americans with Disabilities Act;

      B.      Enter an Order requiring the Defendant to make Plaintiff whole by

awarding reinstatement to the position she would have had, had she not been

teiminated;
       Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 16 of 17



      C.     Award her back pay, together with employment benefits, front pay,

compensatory damages; punitive damages; special damages; nominal damages;

      D.     Attorneys' fees and costs;

      E.     Plaintiffrequests that the Court award Plaintiff equitable reliefpursuant

to 28 U.S.C. § 2201 and 42 U.S.C. § 12101 et seq. that the actions of Defendant

violated the law; and,

      F.     Any different or additional relief as may be determined by the Court to

which Plaintiff is entitled.




                                             Allen D. Arnold

OF COUNSEL:

 ALLEN D. ARNOLD,Attorney at Law
A Member of The Five Points Law Group, LLC
2151 Highland Avenue South, Ste. 205
Birmingham, AL 35205
(205)252-1550
F:(205)502-4476
allen@5pointslaw.corn
   Case 2:20-cv-00999-SRW Document 1 Filed 12/07/20 Page 17 of 17




       PLAINTIFF REQUESTS TRIAL BY STRUCK JURY




                                              OF COUNSEL

DEFENDANT'S ADDRESS:
Max Credit Union
c/o Any Officer
400 Eastdale Circle
Montgomery, AL 36117
